ORDER
PER CURIAM.
Terry J. Sharp (Sharp) appeals the judgment of the trial court awarding damages for loss profits in the amount of $4,800.00 and $1,698.37 as compensatory damages for conversion to Mark B. Balven (Balven). Sharp contends the trial court erred (1) in awarding $4,800.00 in damages for loss of profits because Balven failed to adduce sufficient evidence of such damages, and (2) in awarding $1,698.37 as compensatory damages for conversion because Balven failed to present evidence to establish the fair market value of the property at the time of conversion.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).